Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20180050902 A1), in view of Kuntzman (US 20170230758 A1) and Kopetz (US 20160277844 A1).
Regarding Claim 1, Sun teaches: An integrated structure of a MEMS microphone and an air pressure sensor (Fig. 1, associated description and Abstract; ¶ [0034]: “Referring to FIG. 1, in order to reduce the overall size of integral packaging, the present disclosure provides an integrated structure of a MEMS microphone and a pressure sensor, which comprises a shared substrate 1, and a capacitance structure of a MEMS microphone and that of a pressure sensor are disposed on the upper end of the shared substrate.”), comprising: a base substrate (1); a vibrating membrane (6a), a back electrode (3a), an upper electrode (6b), a lower electrode formed on the base substrate (3b), and a sacrificial layer formed between the vibrating membrane and the back electrode and between the upper electrode and the lower electrode (sacrificial layer 7; see further ¶ [0035]-[0037]); wherein a back cavity is formed in a region of the base substrate corresponding to the vibrating membrane (10), the sacrificial layer between the vibrating membrane and the back electrode is hollowed out to form a vibration space which is in communication with the exterior of the integrated structure (void area between 6a and 3a), and the sacrificial layer between the upper electrode and the lower electrode is hollowed out to form a closed space (as shown, space between 6b and 3b is enclosed). Sun does not teach: a first integrated circuit electrically connected to the vibrating membrane and the back electrode, respectively; and a second integrated circuit electrically connected to the lower electrode and the upper electrode, respectively. In a related field, Kuntzman teaches for a shared microphone and pressure sensor to be collectively connected to an integrated circuit for processing of signals (Fig. 2: ASIC 218 electrically connected to MEMS microphone Die and Pressure Sensor MEMS Die). Kopetz teaches that processing of an ASIC may have separate circuits for a Microphone and Sensor (Fig. 1 and at least 4C, see also ¶ [0021], mention of dedicated circuit elements). The dedicated circuit elements of Kopetz are read to include separate integrated circuits. Therefore, in order to process the signals of the microphone and pressure sensor of Sun, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun to include at least two integrated circuits, such as taught by Kuntzman and Kopetz. Motivation for doing so would lie in minimizing the size of the packaging necessary for the combined microphone and pressure sensor.

Allowable Subject Matter
Claims 6-10 allowed.
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose details pertaining to integrating the first and second integrated circuits into the substrate layer as required by Claim 6. Claims 2-4 require similar limitations. Claim 5 places a further insulation layer not taught by the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651